[Cite as Ahmad v. Ain, 2018-Ohio-5100.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Umair Ahmad,                                    :

                Plaintiff-Appellant,            :
                                                                  No. 17AP-766
v.                                              :            (C.P.C. No. 15DR-3995)

Qura Ain,                                       :           (REGULAR CALENDAR)

                Defendant-Appellee.             :


                                          D E C I S I O N

                                  Rendered on December 18, 2018


                On brief: Umair Ahmad, pro se. Argued: Umair Ahmad.

                On brief: Wolinetz & Horvath, LLC, Dennis E. Horvath, and
                Eric M. Brown, for appellee. Argued: Dennis E. Horvath.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

HORTON, J.
        {¶ 1} Umair Ahmad is appealing from numerous rulings in the Franklin County
Court of Common Pleas, Division of Domestic Relations. He assigns fifteen errors for our
consideration:
                I. THE TRIAL COURT ERRED IN GRANTING
                WITHDRAWAL TO PLAINTIFF'S ATTORNEY ON THE DAY
                OF TRIAL WITHOUT A WRITTEN MOTION, PROBABLE
                CASUE AND AN APPROPRIATE JUSTIFICATION, WHICH
                RESULTED IN SABOTAGING PLAINTIFF'S INTERESTS.

                II. THE TRIAL COURT ERRED IN REFUSING PLAINTIFF A
                CONTINUANCE TO BE ABLE TO HIRE AN ATTORNEY
                AFTER GIVING PLAINTIFF'S ATTORNEY AN ORAL
                WITHDRAWAL ON THE DAY OF THE TRIAL RENDERING
                PLAINTIFF DEFENSELESS.
No. 17AP-766                                                2

           III. THE TRAIL COURT ERRED IN CONDUCTING
           ADJUDICATIONAL AND DISPOSITIONAL HEARINGS IN
           CONCURRENCE.

           IV. THE TRIAL COURT ERRED IN DISMISSING
           PLAINTIFF-APELLENT SHARED PARENTING PLAN
           CITING THE ABSENCE OF MOTION WITHOUT
           MENTIONING THE NEED FOR ONE UNDER OHIO CIVIL
           RULE HEREBY STRIPPING PLAINTIFF-APELLENT OF
           PARENTAL RIGHTS.

           V. THE TRIAL COURT ERRED IN GRANTING
           DEFENDANT-APELLEE   LEGAL    CUSTODY    AND
           GUARDIANSHIP ON A CONTERFACTUAL REPORT,
           WITHOUT RECOGNIZING, THE RIGHT OF PLAINTIFF-
           APPELLANT TO CROSS EXAMINE GUARDIAN AND
           DEFENDANT SANS EVIDENCE, AND MAKE REBUTTAL
           ARGUMENTS.

           VI. THE TRIAL COURT ERRED IN GRANTING A FORGED
           CONTINUANCE TO DEFEDANT-APELLEE ATTORNEY TO
           WHICH OTHER PARTIES WERE UNAWARE AND HAD
           NIETHER KNOWLEDGE OF NOR GIVEN APPROVAL
           HEREBY ALLOWING THE CASE TO BE DELINQUENT PER
           OHIO    SUPREME    COURT    RULES.  A   FORGED
           CONTINUANCE     DOESNOT    QUALIFY      AS  AN
           APPROPRIATE COURT NOTICE SINCE THERE ARE NO
           PRE-REQUISITE AND POST-REQUISITE PROCEEDING
           WHICH COULD BE ALIGNED TO PROCEED WITH THE
           CASE.

           VII. THE TRIAL COURT ERRED BY ALLOWING LEADING
           EVIDENCE WITHOUT ANY DOCUMENTARY EVIDENCE
           AT THE SAME TIME TO VERIFY THE SAID CLAIMS
           RESULTING IN DEFENDANT COUNSEL COMMITTING
           PERJURY ON RECORD.

           VIII. THE TRIAL COURT ERRED IN ALLOWING BARRY
           WOLINETZ TO REPRESENT DEFEDANT-APELLEE
           WITHOUT A PROPER MEMORANDUM OF APPEARANCE
           TO GET A CONTINUANCE ON A TRIAL DATE AND A
           PROPER RETAINER AGREEMENT TO PROCEED WITH
           THE TRIAL REQUIRED UNDER OHIO CIVIL PROCEDURE.
           WOLINETZ'S CONDUCT ON THE SAME TRIAL DATE
           DELIBERATELY COMPROMISED THE DECORUM AND
           INTEGRITY OF THE TRIAL COURT AND RAILROADED AN
           ONGOING DEFEDANT TESTIMONY BY CREATING A
No. 17AP-766                                                 3

           RUCKUS IN THE COURTROOM BY SHOUTING AT THE
           JUDGE AND TRIAL ATTORNEYS.

           IX. THE TRIAL COURT ERRED IN EXPOSING ITSELF AS
           AN INDEPENDENT THIRD PARTY, WHICH IS AGIANST
           THE CANNONS OF CONDUCT GUIDELINES OF SUPREME
           COURT OF OHIO FOR JUDGES INDICATIVE OF
           MALICIOUS INTENT BY BEING SUPPORTIVE OF
           DEFENDANT-APPELLEE       COMPROMISING      THE
           INTEGRITY OF THIS TRIAL.

           X. THE TRIAL COURT ERRED IN FINDING PLAINTIFF-
           APELLENT IN CONTEMPT IN ABSENTIA DISALLOWING
           PLAINTIFF-APELLENT TO PRESENT ARGUMENTS AND
           EXAMINE SO CALLED MEDICAL BILLS PUT FORTH BY
           DEFENDANT APELLEE IN A DEFICIENT MOTION
           MISSING A LIST OF RELIANCE AND PRINCIPLE AMOUNT
           DEMANDED.

           XI. THE TRIAL COURT ERRED IN GRANTING A SECOND
           DISCOVERY MOTION IN JUDGE RETIRING ROOM OFF
           THE RECORD IN AID TO DEFENDANT-APELLEE
           WITHOUT APPROPRIATE CAUSE OF ACTION ALLOWING
           DEFENDANT-APELLEE TO REBUILD THEIR CASE. TRIAL
           JUDGE ACTION RESULTED IN TWO SETS OF TRIAL
           BINDERS COMPROMISING THE VERACITY OF ONGOING
           TESTIMONIES.

           XII. THE TRIAL COURT ERRED IN ADOPTING AN
           APPROBATE STANCE OF FORCING PLAINTIFF-
           APELLENT TO STIPULATE BY DENYING PLAINTIFF-
           APELLENT THE RIGHT TO PRESENT EVIDENCE AND
           REPROBATE STANCE TO ALLOW DEFENDANT-APELLEE
           TO PRESENT EVIDENCE (LEADING) AT THE SAME TIME
           BY VIOLATING THE EQUITABLE DOCTRINE OF
           ELECTION.

           XIII. THE TRIAL COURT ERRED IN GRANTING
           ATTORNEY FEES ON A FRIVOLOUS CLAIM BY THE
           DEFENDANT ATTORNEY THAT HE HAD TO WORK ON A
           SCHEDULED TRIAL DATE.

           XIV. THE TRIAL COURT ERRED IN GRANTING MONTHLY
           FEE FOR MEDICAL INSURANCE TO BE PAID TO
           APELLEE-DEFENDANT WHILE ASKING APELLANT-
           PLAINTIFF TO CONTINUE THE INSURANCE COVERAGE
           OF THE MINOR CHILD.
No. 17AP-766                                                                               4


                XV. THE TRIAL COURT ERRED IN ISSUING A JUDGMENT
                CONFLICTING WITH ITS NARRATIVE OF DECISION
                MADE IN A DISPOSITIONAL HEARING.

(Sic passim.)
       {¶ 2} The Ohio Rules of Appellate Procedure require an appellant to inform the
appellate court where in the appellate record the errors occurred. Mr. Ahmad made
references to the record in his statement of facts, however did not in support of his
assignments of error. Some of his assignments of error are impossible to understand and
will not be cogently addressed as a result. See for instance assignment of error three.
       {¶ 3} As best we can tell, Mr. Ahmad had difficulty getting along with each of the
attorneys he consulted to help him in his divorce proceedings. This seems to be in part
because Mr. Ahmad did not want to follow the advice of his attorneys. His last attorney
sought leave of court to withdraw for that very reason. On the facts of the case, that reason
was a valid reason to withdraw. In the words of assignment of error one, it was an
appropriate justification.
       {¶ 4} The first assignment of error is overruled.
       {¶ 5} Allowing an attorney to withdraw part way through a trial is not ideal.
Unfortunately, the trial court judge had no viable option. Qura Ain had traveled in from
New Jersey for this leg of the trial. The trial had begun in June, months before. The trial
court did not abuse its discretion by refusing to stop the trial based on Mr. Ahmad's
misconduct.
       {¶ 6} The second assignment of error is overruled.
       {¶ 7} The third assignment of error as written is not readily understandable. To
the extent it is comprehensible, it is addressed by our findings in the first and second
assignments of error.
       {¶ 8} The third assignment of error is overruled.
       {¶ 9} The trial court did not literally dismiss Mr. Ahmad's shared parenting plan.
She just did not make it a court order. The child in question was and is very young. The
child's mother lived in New Jersey by the time the trial was scheduled to be completed.
Thus, shared parenting was not viable under the circumstances.
       {¶ 10} The fourth assignment of error is overruled.
No. 17AP-766                                                                                 5

          {¶ 11} The problems with shared parenting were clear. The evidentiary requests
Mr. Ahmad now makes could not change the age of the child or the fact the mother lived
many miles away. Again, shared parenting was not a viable option under the
circumstances.
          {¶ 12} The fifth assignment of error is overruled.
          {¶ 13} The record before us on appeal does not support the allegations that a
"forged continuance" occurred.
          {¶ 14} The sixth assignment of error is overruled.
          {¶ 15} Witness testimony is evidence. It does not require the presentation of
documents to make the testimony evidence. The trial court judge did not err in
considering testimony which was not accompanied by documents.
          {¶ 16} The seventh assignment of error is overruled.
          {¶ 17} Counsel for Qura Ain is an extremely experienced and able domestic
relations counsel. The trial court judge had no basis for preventing him to represent her.
          {¶ 18} The eighth assignment of error is overruled.
          {¶ 19} The trial court judge displayed no malicious intent or bias. She handled a
very contentious proceeding very professionally. Furthermore, this court is not the
appropriate forum for appellant's personal allegations against a judge.
          {¶ 20} The ninth assignment of error is overruled.
          {¶ 21} Mr. Ahmad chose to stay away from the courtroom on the last day
scheduled for trial. He cannot now complain that the trial and related proceedings
proceeded in his absence.
          {¶ 22} The tenth assignment of error is overruled.
          {¶ 23} The trial court judge acted within her discretion in her handling of discovery
issues.
          {¶ 24} The eleventh and twelfth assignments of error are overruled.
          {¶ 25} Given how difficult Mr. Ahmad was as a party, the claim for attorney fees
was anything but frivolous. The whole set of proceedings was extended as a result of Mr.
Ahmad's demeanor and conduct.
          {¶ 26} The thirteenth assignment of error is overruled.
No. 17AP-766                                                                            6

       {¶ 27} The trial court judge had a duty to make sure the minor child of the parties
had medical insurance. Requiring both biological parents to maintain such coverage was
not unreasonable given the problems with the parties communicating and the long
distance between their residences.
       {¶ 28} The fourteenth assignment of error is overruled.
       {¶ 29} A court speaks through its judgment entries. Such entries trump an in-court
narrative. Statements made in proceedings conducted after the decision was journalized
have no effect on the validity of the decree of divorce.
       {¶ 30} The fifteenth assignment of error is overruled.
       {¶ 31} All fifteen assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, is affirmed.
                                                                     Judgment affirmed.
                              DORRIAN, J., concurs.
                    LUPER SCHUSTER, J., concurs in judgment only.
                             _________________